ICJ_092_GabcikovoNagymaros_HUN_SVK_1994-12-20_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PROJET
GABCIKOVO-NAGYMAROS

(HONGRIE/SLOVAQUIE)

ORDONNANCE DU 20 DECEMBRE 1994

1994

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE GABCIKOVO-NAGYMAROS PROJECT

(HUNGARY/SLOVAKIA)

ORDER OF 20 DECEMBER 1994
Mode officiel de citation:

Projet Gabëikovo-Nagymaros ( Hongrie/Slovaquie ),
ordonnance du 20 décembre 1994, C.1.J. Recueil 1994, p. 151

Official citation:

Gabéikovo-Nagymaros Project ( Hungary/Slovakia),
Order of 20 December 1994, 1 C.J. Reports 1994, p. 151

 

N° de vente:
ISSN 0074-4441 Sales number 655
ISBN 92-1-070718-4

 

 

 
20 DECEMBRE 1994

ORDONNANCE

PROJET GABCIKOVO-NAGYMAROS
(HONGRIE/SLOVAQUIE)

GABCIKOVO-NAGYMAROS PROJECT
(HUNGARY/SLOVAKIA)

20 DECEMBER 1994

ORDER
151

INTERNATIONAL COURT OF JUSTICE

YEAR 1994

20 December 1994

CASE CONCERNING
THE GABCIKOVO-NAGYMAROS PROJECT

(HUNGARY/SLOVAKIA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Articles 44 and 46, paragraph |, of the Rules of Court,

Having regard to the Special Agreement between the Republic of
Hungary and the Slovak Republic, signed in Brussels on 7 April 1993
and notified jointly to the Court on 2 July 1993, whereby the Parties
submitted to the Court the differences between them concerning the
Gabéikovo-Nagymaros Project,

Having regard to the Order of the Court dated 14 July 1993, fixing
2 May 1994 as the time-limit for the filing of a Memorial by each of the
Parties and 5 December 1994 as the time-limit for the filing of a Counter-
Memorial by each of the Parties, and reserving the subsequent procedure
for further decision;

Whereas the Memorials and Counter-Memorials of the Parties were
duly filed within the time-limits thus fixed;

Whereas in Article 3, paragraph 2 (c), of the aforementioned Special
Agreement the Parties request the Court to order the presentation, by
each of the Parties, of a Reply within such time-limits as the Court may
order;

Taking into account the views expressed on those time-limits by the

Agents of the Parties. in the course of a meeting that the President of the
Court held with them on 19 December 1994,

1994
20 December
General List
No. 92
GABCIKOVO-NAGYMAROS PROJECT (ORDER 20 XII 94) 152

Fixes 20 June 1995 as the time-limit for the filing of a Reply by each
of the Parties; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twentieth day of December, one thou-
sand nine hundred and ninety-four, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Republic of Hungary and the Government of the
Slovak Republic, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
